Citation Nr: 1734766	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  17-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with adjustment disorder, depressed mood, and alcohol use disorder.  

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2005 to June 2016.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD with adjustment disorder, depressed mood, and alcohol use disorder has been manifested by psychiatric symptoms all of which are most nearly approximated by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  For the entire period on appeal, the Veteran's lumbosacral strain has been manifested by subjective low back pain with limited range of motion no worse than forward flexion to 75 degrees and the combined range of motion of the thoracolumbar spine to 215 degrees; without ankylosis, abnormal gait or spinal contour, or associated neurologic abnormality.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD with adjustment disorder, depressed mood, and alcohol use disorder have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  
2.  The criteria for an initial disability rating in excess of 10 percent for lumbosacral strain have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  Initial Disability Ratings - Generally  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claims on appeal, the Board has considered such claims from the assigned initial effective dates, which the Veteran has not appealed, as well as whether any staged ratings are warranted.  

II.A.  Initial Rating - PTSD  

The Veteran's service-connected PTSD with adjustment disorder, depressed mood, and alcohol use disorder is currently rated as 30 percent disabling from June 17, 2016, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

Following a review of the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD with adjustment disorder, depressed mood, and alcohol use disorder for the entire period on appeal.  

In order to warrant an increased 50 percent disability rating, the Veteran's overall impairment from his PTSD with adjustment disorder, depressed mood, and alcohol use disorder would need to approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.  

The evidence of record documents that upon VA PTSD examination in April 2016, the Veteran reported an overall lack of motivation that resulted in decreased work attendance and social interaction beyond his current roommate.  The examiner noted that his psychiatric symptoms, including depressed mood, anxiety, suspiciousness, and disturbances of motivation and mood, resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), which falls squarely under the 30 percent criteria.  

The Veteran's September 2016 notice of disagreement (NOD) reported that for the past four years he had struggled with suicidal ideation, social isolation, paranoia, sleep impairment, and alcohol abuse.  Similarly, his January 2017 VA Form 9 substantive appeal reported thoughts of suicide (he referred to the private hospital records discussed below), an inability to maintain relationships with friends, and loss of his job due to isolation.  

VA and private treatment records document that the Veteran was seen at the emergency room in October 2016 for suicidal ideation from drinking a significant amount of alcohol after his girlfriend moved out of his apartment; he has also reported intermittent suicidal thoughts due to generally missing his children and being unable to find work.  The private hospital records document that the Veteran was evaluated with mental depression; however, he was not believed to be at risk to act upon his thoughts of suicide.  

VA treatment records from December 2016 document that the Veteran was seeking employment but had been unable to find a job; additionally, at that time he specifically denied any suicidal ideation.  The examining psychologist noted that the Veteran lacked motivation, but documented that his overall impairment was mild to moderate.  

The Board concludes that the evidence of record, including as discussed above, does not document psychiatric symptomatology which more closely approximate occupational and social impairment with reduced reliability and productivity prior; nor are such symptoms of similar severity, frequency, and duration as those associated with a 50 percent disability rating.  Id.  The Board also acknowledges that suicidal ideation is part of the rating criteria for a 70 percent disability rating; however, the Board finds it probative that following his hospitalization for suicidal ideation, the Veteran was not shown to be at risk of self-harm, and in the months following, the Veteran specifically denied any suicidal ideation.  

Significantly, the Veteran's psychiatric symptoms have not been found by objective medical professionals to result in more than mild to moderate impairment which the Board finds consistent with his assigned 30 percent disability rating.  As the Veteran's symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 70 or 100 percent disability rating.  Significantly, he has not shown the required severity of occupational and social impairment necessary for an increased 50, 70 or 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 50, 70 or 100 percent disability rating.  Vazquez-Claudio, supra

Thus, the Board finds that the Veteran's psychiatric symptoms do not result in the required level of occupational and social impairment for a disability rating in excess of 30 percent for the entire period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Initial Rating - Lumbosacral Strain  

The Veteran's service-connected chronic lumbosacral strain is rated as 10 percent disabling from June 17, 2016 under the General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  Id.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The Board acknowledges that intervertebral disc syndrome (IVDS) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016).  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  The Board notes here that the provisions for evaluating IVDS do not warrant an increased disability rating for the Veteran's lumbosacral strain for any period on appeal because the probative evidence of record does not document IVDS resulting in incapacitating episodes with bed rest prescribed by a physician for any period on appeal.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Board notes here that the probative evidence of record does not document any associated objective neurologic abnormalities for any period on appeal.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain for the entire period on appeal.  

Notably, upon VA spine examination in March 2016, the Veteran reported ongoing back pain with flare ups resulting in a stiff back relieved by stretching.  Upon physical examination, initial range of motion include forward flexion to 75 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees each.  There was no objective pain noted upon initial testing, and although pain was noted upon repetition, there was no resulting additional loss in range of motion.  The examiner noted the Veteran's less movement than normal, without additional factors of disability.  Muscle strength, reflex, and sensory testing were all normal, without any noted atrophy, ankylosis, radiculopathy or other neurologic symptoms, or IVDS.  The examiner noted functional impact upon the Veteran's occupational ability in that he had limited ability to bend and lift.  

The Veteran's September 2016 NOD reported ongoing back pain with physical activity involving his lower back.  His January 2017 VA Form 9 substantive appeal reported muscle spasms in his back.  

The Board affords great probative weight to clinical findings made in the VA spine examination of record which was based on a thorough physical examination, appropriate diagnostic tests, and a review of the Veteran's medical history; moreover, it contains sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Significantly, the March 2016 VA examination and additional evidence of record does not document forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an initial rating in excess of 10 percent for the Veteran's lumbosacral strain is not warranted for any period on appeal.  38 C.F.R. § 4.71a, DC 5237.  

To the extent that the evidence of record documents that the Veteran's lumbar spine disability is manifested by ongoing pain with physical activity, the Board finds that such pain and functional limitation are adequately contemplated by the Veteran's assigned 10 percent disability rating.  The criteria for evaluating spine disorders specifically contemplate pain. 38 C.F.R. § 4.71a (specifically noting that it is rated "with or without symptoms such as pain"); see also 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for lumbosacral strain for the entire period on appeal, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

An initial disability rating in excess of 30 percent PTSD with adjustment disorder, depressed mood, and alcohol use disorder is denied for the entire period on appeal.  


An initial disability rating in excess of 10 percent for lumbosacral strain is denied for the entire period on appeal.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


